DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 9-20 directed to Group II, non-elected without traverse.  Accordingly, claims 9-20 been cancelled.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, White disclose such a method of tuning the matching network (tunable antenna and waveform shaping circuits) based upon the reflected RF signals and the received measurement of current and power but does not specifically disclosed that the tunable antenna circuit (see specification, fig. 1, 160) and the waveform shaping circuit (see specification, fig. 1, 135, 140, 145, 150) are individually circuits connected by a bi-directional coupling and that the tunable antenna circuit is adjusted responsive to the measurement of reflected RF signal and adjusting a first capacitor capacitance value and a second capacitor capacitance value of a waveform shaping circuit in response to the received measurement of current and RF power. Dependent claims 2-8 are in condition for allowance for the same reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

September 11, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2643